Citation Nr: 1333587	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-47 204	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES
 
1.  Entitlement to service connection for a respiratory/lung disorder, to include as secondary to  posttraumatic stress disorder (PTSD).

2.  What evaluation is warranted for bilateral hearing loss from June 10, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  National Association of County Veteran Services Officers
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1966 to May 1968.
 
This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania that denied service connection for a respiratory disorder, claimed as breathing problems, and a July 2010 rating decision that granted service connection for bilateral hearing loss, effective from November 26, 2008, and assigned a zero percent rating.  The Veteran appeals for a higher initial rating.  
 
The Veteran was afforded a hearing at the RO hearing in July 2010.  The transcript is of record
 
In March 2012, the Board remanded the issue of entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides, and as secondary to PTSD; and the question what evaluation is warranted for hearing loss from June 10, 2010 for further development.
 
Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Board finds that further development of the record is warranted prior to disposition of the appeal.
 
Pursuant to the Board's March 2012 remand, the Veteran was scheduled for a VA respiratory examination.  It was requested that the VA examiner opine whether it was at least as likely as not that any diagnosed respiratory disorder was related to military service, or, alternatively, due to exposure to herbicide or other environmental agents.  The examiner was also asked to address whether it was at least as likely as not that the Veteran's respiratory disorder was proximately due to or was permanently aggravated by his service-connected PTSD.
 
The November 2012 VA respiratory examination report, prepared by a nurse practioner, stated only that PTSD was not the cause of the claimed lung condition.  The nurse practioner did not provide any opinion or assessment as to whether herbicide exposure was implicated in the development of a current lung disability, nor did he address whether a respiratory disorder was permanently aggravated by PTSD, as stipulated in the Board and the RO's instructions.  Hence, the examination report is inadequate for adjudication purposes and the case must be remanded for further development.  See Stegall v. West, 11 Vet.App. 268 (1998)
 
Additionally, the November 2012 respiratory examination report references the examiners review of "CPRS, WVAMC medical records and Vista imaging."  The records located on Virtual VA, which is available to the Board, do not include all records available on VA's computerized patient record system.  They do not include all records contained on the "Vista System."  Hence, the information reviewed by the examiner is not of record and has not been associated with Virtual VA.  As VA adjudicators have constructive possession of such records, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from 1968 to the present should be requested and associated with either the claims folder or Virtual VA for the examiner's review.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Request all computerized patient record system (CPRS), West Virginia Medical Center and Vista clinical records dating from 1968 to the present and associate with the either claims folder or Virtual VA.  If appellant has had any additional treatment for either disorder at issue, he should notify the RO/AMC so that all pertinent records may be requested.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After a reasonable time for receipt of additional records, the November 2012 examiner must be provided access to the claims folder, Virtual VA, and a copy of this remand.  If the November 2012 examiner is unavailable, forward the record to a qualified physician examiner for review.  If it is determined that additional examination is warranted to respond to the following questions, an examination should be scheduled.  After a thorough review of the record, the examiner must provide an opinion with supporting rationale addressing whether it is at least as likely as not, i.e., is there a 50/50 chance that:"
 
a)  Any current respiratory or lung disorder was aggravated (i.e., permanently worsened) by PTSD or by medical treatment prescribed for PTSD.  Why or why not? 
 
b)  Any current respiratory or lung disorder is reasonably the result of presumed Agent Orange or herbicide exposure during active duty.  Why or why not? 

A complete and well reasoned rationale must accompany any opinion offered.

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction.  
 
4.  After taking any further development deemed appropriate, readjudicate the issues.  If any benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

